Citation Nr: 1605204	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-23 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disease or injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disease or injury.

3.  Entitlement to service connection for a disability manifest by irritability, to include as secondary to a service-connected disease or injury.

4.  Entitlement to service connection for a disability manifested by memory loss, to include as secondary to a service-connected disease or injury.

5.  Entitlement to service connection for sexual dysfunction, to include as secondary to a service-connected disease or injury. 

6.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to a service-connected disease or injury.

7.  Entitlement to service connection for headaches, to include as secondary to a service-connected disease or injury.

8.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's case has been transferred to the Atlanta, Georgia, VA RO.

As the Veteran has claimed entitlement to service connection for multiple psychiatric disorders, the Board has recharacterized the relevant issue on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder as including any mental disability that may reasonably be encompassed by the record.)


In July 2013, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for the purpose of scheduling a Board hearing.  

In April 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran makes two contentions regarding his sleep apnea.  His first contention is that his sleep apnea was incurred in-service.  He has submitted numerous buddy statements that chronicle his snoring and choking during sleep while he was in service.  His second contention is that his sleep apnea was caused or aggravated by his service-connected asthma, residuals of nasal fracture, and allergic rhinitis.  In October 2009, the Veteran underwent a VA examination to determine the nature and etiology of his sleep apnea.  The VA examiner gave a negative direct service connection opinion.  The VA examiner based her opinion on the lack of medical evidence, but did not address the numerous buddy statements of record that document the Veteran's snoring and choking during sleep while he was in the service.  Additionally, she did not address whether the Veteran's sleep apnea was caused or aggravated behind its natural progression by his service-connected asthma, residuals of nasal fracture, and allergic rhinitis.  Therefore, a remand is necessary to obtain a VA addendum medical opinion to address the Veteran's contentions regarding secondary service connection and the lay statements that support the Veteran's claim for direct service connection.  

In a July 2014 statement the Veteran asserted that he had headaches in service.  He also alleged that his headaches were caused or aggravated by his service-connected allergic rhinitis and asthma.  The Veteran's lay statements are competent regarding his in-service headaches.  In the same July 2014 statement, the Veteran stated that his hypertension was caused or aggravated by his service-connected allergic rhinitis and asthma.  He reported that he was counseled for high blood pressure during service, but was not diagnosed with hypertension.  The Veteran is competent to establish that he was counseled for high blood pressure in service.  Therefore, a remand is necessary to afford the Veteran VA examinations to determine the nature and etiology of his claimed headaches and hypertension.

The Veteran contends that his erectile dysfunction was caused or aggravated by his service-connected congestive epididymitis with intermittent orchialgia.  See July 2014 Statement.  In an October 2010 VA examination the Veteran was diagnosed with erectile dysfunction.  However, the VA examiner did not address whether the Veteran's erectile dysfunction was caused or aggravated beyond its natural progression by his service-connected congestive epididymitis with intermittent orchialgia.  A remand is necessary to obtain a VA addendum medical opinion.

The Veteran testified that he experienced depression in-service.  The Veteran was diagnosed with persistent depressive disorder with anxious distress at a January 2016 VA examination.  The Veteran also claims that his depression was caused or aggravated by his sleep apnea.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his persistent depressive disorder.

In a July 2013 statement, the Veteran averred that a disability manifested by irritability, a disability manifested by fatigue, and a disability manifested by memory loss were caused by his sleep apnea.  Therefore, the Board finds that these issues are inextricably intertwined with the Veteran's claim for service connection for sleep apnea and adjudication of these issues must be deferred pending the resolution of the Veteran's sleep apnea claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the October 2009 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's sleep apnea.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea was incurred during active service.  

b.  If the examiner finds that it is less likely than not that the Veteran's sleep apnea was incurred during active service, then the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea was (1) caused or (2) aggravated beyond its natural progression by his service-connected asthma, residuals of nasal fracture, and/or allergic rhinitis.  If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

In rendering the opinions, the examiner is asked to consider the numerous buddy statements of record that document the Veteran's snoring and choking during sleep while he was in the service. 
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  
    
The examiner must address the following:

a.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's headaches were incurred during active service.  

b.  If the examiner finds that it is less likely than not that the Veteran's headaches were incurred during active service, then the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's headaches were (1) caused or (2) aggravated beyond their natural progression by a service-connected disability.  If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

In rendering the opinions, the examiner is asked to consider the Veteran's lay statements that he had headaches during service.
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  
 
The examiner must address the following:

a.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was incurred during active service.  

b.  If the examiner finds that it is less likely than not that the Veteran's hypertension was incurred during active service, then the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was (1) caused or (2) aggravated beyond its natural progression by a service-connected disability.  If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

In rendering the opinions, the examiner is asked to consider the Veteran's lay statements that he was counseled for elevated blood pressure during service.
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

4.  Refer the Veteran's VA claims file to the VA examiner who conducted the October 2010 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's erectile dysfunction.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's erectile dysfunction was (1) caused or (2) aggravated beyond its natural progression by his service-connected congestive epididymitis with intermittent orchialgia.  If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

In rendering the opinions, the examiner is asked to consider the Veteran's lay statements regarding the etiology of the erectile dysfunction. 
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his depression.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  
  
The examiner must address the following:

a.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's depression was incurred during active service.  

b.  If the examiner finds that it is less likely than not that the Veteran's depression was incurred during active service, then the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's depression was (1) caused or (2) aggravated beyond its natural progression by a service-connected disability.  If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

In rendering the opinions, the examiner is asked to consider the Veteran's testimony that he experienced depression during service.
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


